Citation Nr: 1023193	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-33 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES


1.  Entitlement to an initial compensable rating for 
residuals of a stab wound of the left posterolateral thigh.  

2.  Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder (PTSD) for the 
period from July 31, 2006, to July 27, 2009, and to an 
initial disability rating in excess of 50 percent for PTSD on 
or after July 28, 2009.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to May 
1992, from June 2003 to August 2003, and from January 2004 to 
November 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in April 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  That decision granted service 
connection for PTSD and assigned a 30 percent disability 
rating effective from July 31, 2006.  The April 2007 rating 
decision also granted service connection for residuals of a 
stab wound of the left posterolateral thigh and assigned a 
noncompensable evaluation effective from July 31, 2006.  The 
Veteran appealed that decision seeking higher initial 
evaluations, and the case has been referred to the Board for 
appellate review.

The Board notes that during the pendency of the appeal the RO 
issued a rating decision in August 2009 in which the 
Veteran's disability rating for PTSD was increased to 50 
percent effective from July 28, 2009.  However, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that a "decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to an initial compensable rating for 
service-connected residuals of a stab wound of the left 
posterolateral thigh will be addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In September 2009, prior to promulgation of a decision in the 
appeal, the Board received notification from the Veteran that 
he wished to withdraw his appeal for the issue of entitlement 
to a higher initial evaluation for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant regarding the issue of entitlement to a higher 
initial evaluation for PTSD have been met.  38 U.S.C.A. 
§ 7105(b)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  

In this case, the Veteran submitted a statement in September 
2009 in which he indicated that he did not want to continue 
the appeal regarding his PTSD because it had been increased 
to 50 percent.  As such, the Veteran withdrew his appeal for 
entitlement to a higher initial evaluation, and hence, there 
remains no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to this issue, and it is 
dismissed.


ORDER

The appeal for the issue of entitlement to a higher initial 
evaluation for PTSD is dismissed.


REMAND

The Veteran was afforded VA examinations in February 2007 in 
connection with his claim for service connection for 
residuals of a stab wound residuals of the left 
posterolateral thigh.  A review of the scars examination 
report shows that the Veteran indicated that his scar was not 
painful, did not cause any significant problems, and was 
barely visually detectable.  A minimal scar on left posterior 
lateral thigh was diagnosed.  In addition, a review of the 
muscles examination report shows that the Veteran reported 
taking Ibuprofen for pain following exercise or strenuous 
work.  The Veteran indicated that the pain did not prevent 
him from doing his job or any activities around the house.  
He also noted that he felt "something" in his left 
posterior thigh after using the treadmill for an hour.  A 
physical examination revealed a 5/8 by 1/8 inch scar on the 
mid-posterolateral portion of the left thigh with a slight 
depression of the associated underlying tissue.  No 
tenderness to palpation was present.  The Veteran's muscle 
action was described as very strong on flexion testing.  The 
final diagnosis was a penetrating wound of the left 
posterolateral thigh with minimal residual disability or 
discomfort.  

Following the February 2007 VA examinations, the April 2007 
rating decision currently on appeal granted service 
connection for residuals of a stab wound of the left 
posterolateral thigh and assigned a noncompensable evaluation 
effective July 31, 2006.  In his April 2008 notice of 
disagreement (NOD) and his October 2008 VA Form 9, the 
Veteran asserted that his stab wound residuals were worse.  
He specifically stated in his April 2008 NOD that he had pain 
upon repetitive use and contended that he was unable to do 
some things he could do before due to pain.  

When a veteran alleges that his service-connected disability 
has worsened since the last examination, a new examination 
may be required to evaluate the current degree of impairment, 
particularly if there is no additional medical evidence which 
addresses the level of impairment of the disability since the 
previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997) (holding that the veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity); VAOPGCPREC 11-95, 
para. 11 (Apr. 7, 1995) (where a claimant affirmatively 
asserts to the Board that a further increase in disability 
has occurred subsequent to the prior examination and 
decision, an additional examination may be required).  As 
previously noted, the Veteran has asserted that his left 
thigh problems have worsened since his February 2007 VA 
examinations, and the Board observes that it has been over 
three years since those examinations.  Hence, the Veteran 
should be scheduled for a new examination.  

The Board also observes that the Veteran, as part of his 
October 2009 substantive appeal, requested that VA continue 
to obtain his treatment records from the VA Medical Center 
(VAMC) in Kansas City.  The claims file does contain VA 
medical records dated from July 2006 to July 2008 as well as 
a VA social work note dated in June 2009.  However, it does 
not appear that any attempt has been made to request the 
Veteran's current treatment records, as he had requested in 
October 2009.  It is important to note that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the Board 
finds that an attempt should be made to obtain all VA medical 
treatment records dated since July 2008 from the VAMC in 
Kansas City.  38 U.S.C. § 5103A (West 2002).  See also 38 
C.F.R. § 3.159(c)(2) (2009).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  The RO/AMC should attempt to obtain 
and associate with the claims file all VA 
treatment records from the VAMC in Kansas 
City dated from July 2008 to the present.  
Efforts to obtain these records should 
only end if they do not exist or further 
efforts to obtain them would be futile.  
38 C.F.R. § 3.159(c)(2).  If the records 
are unavailable, the claims file must be 
properly documented as to their 
unavailability.

2.  Following completion of the requested 
action in the preceding paragraph, the 
Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
residuals of a stab wound of the left 
posterolateral thigh.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to comment on 
the severity of the Veteran's service-
connected disability.

The examiner should report all signs and 
symptoms necessary for rating the 
Veteran's disability under the rating 
criteria.  In so doing, the examiner 
should indicate the type of injury and 
wound and provide objective findings, 
such as whether there are scars, loss of 
deep fascia or muscle substance, 
impairment of muscle tonus, and loss of 
power or lowered threshold when compared 
to the sound side.  The examiner should 
state whether there is loss of power, 
weakness, a lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, 
and uncertainty of movement, and if so, 
comment as to whether the symptoms are 
slight, moderate, moderately severe, or 
severe.  

The examiner should also indicate whether 
there is any neurological deficit or 
functional impairment, including any 
limitation of motion of the joints 
affected.  In addition, the examiner 
should describe any residual scars on the 
Veteran's left thigh and provide the 
necessary findings, such as the size as 
well as whether the scar is deep, 
superficial, painful, unstable, or causes 
limitation of motion or function.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies, or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Thereafter, the RO/AMC should 
readjudicate the issue of entitlement to 
an initial compensable rating for 
service-connected residuals of a stab 
wound of the left posterolateral thigh.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC should address whether 
the Veteran may be entitled to a higher 
or separate evaluation for a scar.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The Veteran is hereby notified that it is his responsibility 
to report for any VA examination, to cooperate in the 
development of the claim, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address prior to the date of the 
examination.  It should also be indicated whether any notice 
that was sent was returned as undeliverable.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


